Case 6:21-cv-00727-PGB-DCI Document 19 Filed 08/26/21 Page 1 of 2 PageID 174




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA

                       Case No. 6:21-cv-00727-PGB-DCI


STRIKE 3 HOLDINGS, LLC, a limited
liability company,

      Plaintiff,

v.

JOHN DOE subscriber assigned IP address
76.26.184.222 an individual,

      Defendant.

                                          /

           PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                WITHOUT PREJUDICE OF JOHN DOE

      Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3

Holdings, LLC hereby gives notice that its claims in this action against Defendant

John Doe, subscriber assigned IP address 76.26.184.222, are voluntarily dismissed

without prejudice.

Dated: August 26, 2021                        Respectfully submitted,

                                              MAMONE VILLALON
                                              Attorneys for Plaintiff Strike 3
                                              Holdings, LLC

                                              By: /s/ Tyler A. Mamone
                                                   Tyler A. Mamone, Esq.
                                                   Florida Bar No.: 111632
Case 6:21-cv-00727-PGB-DCI Document 19 Filed 08/26/21 Page 2 of 2 PageID 175




                                              tyler@mvlawpllc.com
                                              Yetian Wang, Esq.
                                              Florida Bar No.: 1025778
                                              yetian@mvlawpllc.com
                                              100 SE 2nd St. Suite 2000
                                              Miami, FL 33131
                                              Tel.: (786) 209-2379
